Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on January 26, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Newly presented claim 28 (presented in the amendment dated January 26, 2021 in response to the Requirement for Restriction dated December 28, 2020) improperly depends from a canceled independent claim (specifically canceled independent claim 1), so is unclear as to whether new claim 28 is supposed to be included with the elected invention.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 25, 2021